Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Frisen et al. and Hindson et al. 
Claims 1-17, 19, 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frisen et al. (US 20140066318; published 04 March 2014) in view of Hindson et al. (US20140155295).
Frisen et al. disclose methods for determining the spatial distribution of target nucleic acids in a tissue sample (e.g. methods for detecting and/or analyzing RNA, e.g. RNA transcripts or genomic DNA, so as to obtain spatial information about the localisation, distribution or expression of genes, or indeed about the localisation or distribution of any genomic variation (not necessarily in a gene) in a tissue sample as in para 0001, pg. 1).
 Frisen et al. disclose their methods comprise providing a collection of different oligonucleotide probes spotted on an array comprising a substrate, wherein each probe comprise a positional domain, i.e. positional tag,  and a capture domain (e.g. para 0088,pg. 7; positional tag as in para 0095,pg. 7; the nucleotide sequence of any one probe molecule immobilized at a particular feature is the same as the other probe molecules immobilized at the same feature, but the nucleotide sequence of the probes at each feature is different, distinct or distinguishable from the probes immobilized at every other feature as in para 0097,pg. 8);  contacting a tissue sample with the collection of probes such that the position of a capture probe on the array may be correlated with a position in the tissue sample and allowing hybridization; generating a DNA product from the captured nucleic acid target by ligation or extension using the capture probes; retrieving the tagged DNA product and sequencing (e.g. para 0021,pg. 2; para 0024-0033,pg. 3; sequencing as in para 0043,pg. 3). 
 Frisen et al. teach the positional tag comprises an identification tag that is unique to the position(e.g. By virtue of the positional domain a capture probe … may be correlated to a 
Furthermore, Frisen et al. teach capture probes hybridize to target nucleic acids and function as a primer to copy the hybridized target by primer extension or may be ligated to the hybridized target (e.g. para 0149-0154, pg. 13-14; para 0284,pg. 22).
Frisen et al. teach the resulting data provides spatial information of the target of interest in the tissue sample by using the positional tag and its correlation to a position in the tissue sample (e.g. para 0044, pg. 3-4; para 0143-0145, pg. 12-13).
 Furthermore, Frisen et al. disclose their method allows quantification of the spatial expression of genes in a tissue sample, wherein the transcripts are in different concentrations within the tissue sample (e.g. The global gene expression information obtainable from the methods of the invention also allows co-expression information and quantitative estimates of transcript abundance as in para 0021,pg. 2; para 0034, pg. 3; The intensity of the visual signal correlates to the relative abundance of each target nucleic acid in the sample as in para 0069,pg. 5; para 0326,pg. 2). 
 Furthermore, Frisen et al. teach their methods comprise using FFPE samples which will be deparrafinized prior to analysis (e.g. para 0127, para 0129-0130, para 0132, pg. 11; para 0365-0388, pg. 28-29). 
Frisen et al. teach analysis of RNA and DNA in their samples (e.g. para 0022,pg. 3; para 0061-0062,pg. 4).
 Frisen et al. teach their method comprises spotting capture probes on a slide in an array and covering the array with tissue (e.g. para 0357, pg. 25; Example 4, pg. 30-31). Frisen et al. 
Therefore, Frisen et al. render obvious the limitations: a method of analyzing a plurality of nucleic acids in a formalin fixed paraffin embedded (FFPE) tissue sample, the method comprising:
(a)    providing a FFPE tissue sample comprising a plurality of nucleic acids;
(b)    applying a plurality of geographical tags (i.e. positional capture probes) to the FFPE tissue sample such that different regions of the FFPE tissue sample receive different geographical tags or different concentrations of geographical tags;
(c)    providing discrete partitions comprising FFPE tissue and a plurality of geographical tags, each partition comprising a portion of nucleic acids from the plurality of nucleic acids and a portion of geographical tag from the plurality of geographical tags;
(d)    obtaining sequencing information from the nucleic acids in each of the discrete partitions; and
(e)    identifying a characteristic of the geographical tags in each of the discrete partitions, wherein for each partition, the characteristic of the geographical tag provides information relating to the original relative spatial location for the portion of nucleic acids in the FFPE tissue sample (e.g. data provides spatial information of the target of interest in the tissue sample as in para 0001, pg. 1; para 0044, pg. 3-4; para 0143-0145, pg. 12-13) , thereby analyzing the plurality of nucleic acids as required by claim 1.
It is noted that Frisen et al. teach spatially separating collections of probes by spotting these groups at discrete locations on a support, with the guidance of a multi-spaced  gasket, prior to applying tissue to the support(e.g. para 0357,pg. 25; Example 4, pg. 30-31). 
However, Frisen et al. do not expressly teach combining probes, i.e. geographical tags, with target FFPE tissue prior to partitioning. 
However, prior to the effective filing date of the claimed invention, Hindson et al. teach methods of nucleic acid analysis comprising providing analyte samples, wherein the analytes are heterogeneous populations of cells and include clinical sources, such as tumor biopsies (e.g. para 0138, para 0141, pg. 12; para 0169, pg. 15), and combining these samples with reagents comprising unique identifiers prior to adding to partitions, wherein the partitions are microwells or droplets. Hindson et al. also teach the reagents with unique identifiers target specific components of the tissue sample (e.g. para 0070, pg. 6; para 0140, pg. 12; para 0149, para 0151, pg. 13; para 0154-0155, pg. 14).
Hindson et al. also teach the ratio of unique identifiers per analyte is adjusted as per user’s choice (e.g. para 0150, pg. 13; para 0152-0154, para 0157, pg. 13-14). Furthermore, Hindson et al. teach using a sufficiently diverse population of identifiers to tag a diverse population of analytes (e.g. para 0156, pg. 14).  
Hindson et al. teach barcodes are used to distinguish a nucleic acid of interest in a population comprising other different barcoded nucleic acids. Barcodes are also used to identify individual fragments of a nucleic acid of interest during sequencing (e.g. Attachment of the barcode sequence to a nucleic acid of interest may associate the barcode sequence with the nucleic acid of interest. The barcode may then be used to identify the nucleic acid of interest during sequencing, even when other nucleic acids of interest (e.g. comprising different barcodes) are present. In cases where a nucleic acid of interest is fragmented prior to 
Furthermore, Hindson et al. teach DNA barcodes are associated with a single cell or a specific partition (e.g. Nucleic acids with identical unique identifiers may be determined to originate from the same cell as in para 0166, pg. 15; specific partition as in para 0152, pg. 13-14). Furthermore, Hindson et al. teach sample analysis through multiple different reactions such as nucleic acid amplification are done prior to sequencing of associated nucleic acids (e.g. para 0110, pg.10; para 0140, pg. 12; ligation of tags to target nucleic acids as in para 0150, pg. 13; para 0157, pg. 13-14; para 0175, pg. 15; para 0193, pg. 17).
Furthermore, Hindson et al. teach formalin-fixed tissue samples (e.g. Samples such as cells, nucleic acids and proteins may also be obtained from a variety of clinical sources such as biopsies, aspirates, blood draws, urine samples, formalin fixed embedded tissues and the like as in para 0141, pg. 12). Hindson et al. also teach the target nucleic acids are RNA (e.g. para 0014, pg. 2).
 Therefore, as both Frisen et al. and Hindson et al. teach analysis of tissue sample with reagents comprising unique identifiers, it would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Frisen et al. comprising combining FFPE sample with targeting probes to include combining FFPE sample with reagents prior to partitioning and including barcodes that are associated with the specific partition as taught by Hindson et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome 
Therefore, the combined teachings of Frisen et al. and Hindson et al. render obvious the limitations: method of analyzing a plurality of nucleic acids in a formalin fixed paraffin embedded (FFPE) tissue sample, the method comprising: (a)    providing a FFPE tissue sample comprising a plurality of nucleic acids; (b)    applying a plurality of geographical tags to the FFPE tissue sample such that different regions of the FFPE tissue sample receive different geographical tags or different concentrations of geographical tags; (c)    partitioning the FFPE tissue sample comprising the applied plurality of geographical tags into discrete partitions, each partition comprising a portion of nucleic acids from the plurality of nucleic acids and a portion of geographical tag from the plurality of geographical tags; (d)    obtaining sequencing information from the nucleic acids in each of the discrete partitions; and (e)    identifying a characteristic of the geographical tags in each of the discrete partitions, wherein for each partition, the characteristic of the geographical tag provides information relating to the original relative spatial location for the portion of nucleic acids in the FFPE tissue sample as required by claim 1.
Furthermore, as Frisen et al. teach tagging target nucleic acid by ligation or by primer extension with the reagent probe prior to sequencing, the combined teachings of Frisen et al. and Hindson et al. render obvious the limitation: wherein a plurality of tagged nucleic acid fragments are produced in each discrete partition prior to the (d) obtaining as recited in claim 2.
	Furthermore, as Hindson et al. teach DNA barcodes are associated with a specific partition (e.g. para 0152, pg. 13-14), the combined teachings of Frisen et al. and Hindson et al. claim 3.
Furthermore, the combined teachings of Frisen et al. and Hindson et al. render obvious claims 4 and 5.
Furthermore, the combined teachings of Frisen et al. and Hindson et al. render obvious the limitations: wherein the sequence information obtained in (d) is obtained by sequencing the plurality of tagged nucleic acid fragments in each partition as recited in claim 6.
As noted above, Frisen et al. teach microarrays of capture probes wherein the probes are linked to beads is known are the art (e.g. para 0070,pg. 5). Furthermore, Hindson et al. teach barcode sequences are releasably connected to beads (e.g. para 0012-0013, pg. 1-2; para 0056, pg. 5; para 0111-0133, pg. 10-12). 
Therefore, the combined teachings of Frisen et al. and Hindson et al. render obvious the limitations: wherein each partition further comprises a tagged particle, the tagged particle comprising a plurality of partition-specific tags releasably attached to a particle as recited in claim 7.
Hindson et al. teach a barcode construct comprises a unique n-mer, which barcode type sequences that is used as a tag and a functional n-mer, wherein the functional n-mers include a random n-mer and primer sites (e.g. para 0073,pg. 7).
 Therefore, the combined teachings of Frisen et al. and Hindson et al. render obvious the limitation: wherein the partition-specific tags each comprise an oligonucleotide barcode tag and a random n-mer oligonucleotide as recited in claim 8.
 the limitations: wherein the partition-specific tags in a discrete partition are identical and the partition-specific tags between discrete partitions are different as recited in claim 9.
Furthermore, the combined teachings of Frisen et al. and Hindson et al. render obvious claim 10.
	As Hindson et al. teach barcoded oligonucleotides are attached to gel beads (e.g. para 0056-0057, pg. 5; para 0110, pg. 10), the combined teachings of Frisen et al. and Hindson et al. render obvious claims 11 and 12.
Furthermore, Frisen et al. disclose their method allows quantification of the spatial expression of genes in a tissue sample, wherein the transcripts are in different concentrations within the tissue sample (e.g. The global gene expression information obtainable from the methods of the invention also allows co-expression information and quantitative estimates of transcript abundance as in para 0021,pg. 2; para 0034, pg. 3; The intensity of the visual signal correlates to the relative abundance of each target nucleic acid in the sample as in para 0069,pg. 5; para 0326,pg. 2). Therefore, as different regions of a sample express different concentrations of multiple molecular targets, the associated targeting probes will be different and will be present in different concentrations in these regions. Therefore, the combined teachings of Frisen et al. and Hindson et al. render obvious claims 13-15.
Furthermore, as both Frisen et al. and Hindson et al. teach sequencing for identification, the combined teachings of Frisen et al. and Hindson et al. render obvious claim 16.
claim 17.
Furthermore, as Frisen et al. teach their methods comprise using FFPE samples which will be deparrafinized prior to analysis (e.g. para 0127, para 0129-0130, para 0132, pg. 11; para 0365-0388,pg. 28-29), the combined teachings of Frisen et al. and Hindson et al. render obvious claim 19.
	Furthermore, as Frisen et al. and Hindson et al. both teach analysis of RNA, the combined teachings of Frisen et al. and Hindson et al. render obvious claim 20.
Furthermore, Frisen et al. teach their methods allow analysis of nanograms quantities of nucleic acid (e.g. less than 10ng/L as in para 0590, pg. 38; Fig. 13 and 14, Frisen).
Therefore, the combined teachings of Frisen et al. and Hindson et al. render obvious claim 21.
Furthermore, as Hindson et al. teach analysis of a tumor biopsy (e.g. para 0167, para 0169, pg. 15), the combined teachings of Frisen et al. and Hindson et al. render obvious claim 23.
Furthermore, as Hindson et al. teach barcoded oligonucleotides are attached to gel beads (e.g. para 0056-0057, pg. 5; para 0110, pg. 10), the combined teachings of Frisen et al. and Hindson et al. render obvious claim 24.





Frisen et al., Hindson et al., and Krishnan et al.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Frisen et al. and Hindson et al.,  as applied to claims 1-17, 19, 20, 21, 23 and 24 above, and further in view of Krishnan et al. (US20130273640).
The teachings of Frisen et al. and Hindson et al. as applied above are incorporated in this rejection.
As noted above, Frisen et al. and Hindson et al. disclose a method comprising providing an FFPE tissue sample, combining with reagents comprising unique identifiers and subsequently partitioning the aqueous mixture into droplets for further analysis including sequencing to determine the spatial distribution of genes within the starting sample. Furthermore, Frisen et al. teach their methods allow analysis of nanograms quantities of nucleic acid (e.g. less than 10ng/L as in para 0590, pg. 38; Fig. 13 and 14, Frisen). 
However, Frisen et al. and Hindson et al. do not expressly teach claim 22.
Prior to the effective filing date, Krishnan et al. teach analysis 0.5 ng/ml starting DNA quantity into discrete partitions is known in the art (e.g. para 0146, pg. 18-19; para 0153, pg. 19).
Therefore, as Frisen et al., Hindson et al. and Krishnan et al. all teach partition- based analysis of nucleic acids, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Frisen et al. and Hindson et al. to include starting DNA quantities of less than 1 ng/ml as taught by Krishnan et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method of analyzing a plurality of nucleic acids in a tissue sample.
claim 22.

Frisen et al., Hindson et al., and Samuels et al. 
Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Frisen et al. and Hindson et al.,  as applied to claims 1-17, 19, 20, 21, 23 and 24 above, and further in view of and Samuels et al. (US20120220494).
The teachings of Frisen et al. and Hindson et al. as applied above are incorporated in this rejection.
As noted above, Frisen et al. and Hindson et al. disclose a method comprising providing an FFPE tissue sample, combining with reagents comprising unique identifiers and subsequently partitioning the aqueous mixture into droplets for further analysis including sequencing to determine the spatial distribution of genes within the starting sample.
However, Hindson et al. and Samuels et al. do not teach claims 25 and 26.
Like both Frisen et al. and Hindson et al., Samuels et al. teach that labels are used to trace target nucleic acid molecules to their source, allowing a plurality of different sequences to be detected by sequencing (e.g. para 0027-0028, pg. 3; para 0122,pg. 6; para 0290,pg. 22; para 0326-0337,pg. 25-26). 
Samuels et al. further disclose short read sequencing technologies (e.g. para 0027, pg. 3; para 087, pg. 21-22; para 0466, pg. 40).
 Therefore, as Frisen et al., Hindson et al. and Samuels et al. all teach identification of molecular targets by sequencing, it would be have been prima facie obvious to a person of 
 Therefore, the combined teachings of Frisen et al., Hindson et al. and Samuels et al. render obvious the limitation: method of claim 1, wherein the obtaining (d) comprises a sequencing reaction selected from the group consisting of: short read-length sequencing reaction as recited in claim 25.
Furthermore, the combined teachings of Frisen et al., Hindson et al. and Samuels et al. render obvious the limitation: wherein the sequencing reaction is a short read, high accuracy sequencing reaction as recited in claim 26.


Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants present arguments that the previously cited art does not meet the requirements of the amended claims. 
In view of the amendment to claim 1, the teaching of Frisen et al. is applied to show that analysis comprising combining FFPE tissue samples with targeting probes to provide 
Furthermore, the teaching of Hindson is applied to show that combining sample with reagents prior to partitioning is known in the art.
Furthermore, the teaching of Krishnan is applied to show that partition-based analysis of low nucleic acid concentrations is known in the art.
Furthermore, the teaching of Samuels is applied to show that short read length sequencing is known in the art.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Examiner, Art Unit 1639